Citation Nr: 1218678	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-37 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was also denied service connection for hearing loss.  He perfected his appeal for that issue in September 2009.  The Veteran was later granted service connection for bilateral hearing loss by way of a rating decision dated in October 2011.  Notice of the rating action was provided that same month.  

Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims folder that the Veteran has expressed any disagreement with the October 2011 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level separate from prior NOD regarding issue of service connection).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now service-connected bilateral hearing loss.  


FINDING OF FACT

The Veteran currently suffers from tinnitus and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served on active duty from February 1969 to February 1971.  A review of his service treatment records (STRs) reflects that the Veteran had a hearing loss recorded in both ears at the time of his entrance physical examination in July 1968.  The hearing loss was noted at the 3000 and 4000 Hertz levels.  The STRs also show that the Veteran was given an ear, nose, and throat consultation in December 1970.  The request for the consult noted that a separation physical examination revealed a bilateral high frequency loss.  The Veteran underwent an additional audiogram that documented an increase in the hearing loss over the enlistment physical at the 3000 and 4000 Hertz levels.  The Veteran was placed on a hearing profile for the short period of time remaining in service.

The Veteran sought service connection for bilateral hearing loss in June 1971.  His claim was administratively denied in December 1971 because he failed to report for a scheduled examination.

The Veteran submitted his current claim seeking entitlement to service connection for bilateral hearing loss and tinnitus in December 2007.  The Veteran submitted a number of private medical records in support of his claim.  These included treatment entries dating from January 1998 that noted noise exposure in service with hearing loss and tinnitus.  The Veteran's hearing loss and tinnitus were noted on additional private entries dating through 2007.

The RO originally denied service connection for both issues in March 2008.  In regard to tinnitus, the decision held that the STRs were negative for any evidence during service.  Further, the private medical records did not provide a nexus between the current diagnosis of tinnitus and service.

The Veteran submitted additional evidence in June 2008.  The evidence included lay statements from the Veteran, his brother, his mother and a co-worker.  The Veteran related how he was exposed to loud noises in service.  He was a medic assigned to a battalion in Germany.  He was frequently deployed to the field where the battalion conducted firing exercises ranging from rifles to tanks and artillery.  He was responsible for being nearby with an ambulance and was sometimes involved in supplying ammunition during the firing.  He said he noticed a ringing in his ears near the end of his active duty.  He said he was told he had a hearing loss on his examination on leaving the service.  

The Veteran said he continued to experience the ringing in his ears on returning home and was concerned he had a mental health problem.  He submitted his claim with VA in 1971 but did not attend the examination as he would have had to travel 300 miles.  He sought evaluation locally and was diagnosed with tinnitus.  The provider was no longer in practice.  He said he later received ongoing treatment from another provider over the years.  In 1998, his tinnitus worsened and he sought medical treatment, as indicated in the medical evidence he submitted.  He was diagnosed with a high frequency hearing loss and tinnitus.  He had continued to seek treatment for both his hearing loss and tinnitus.  The Veteran said he had experienced his symptoms for over 40 years and always told his doctors about them.

The Veteran's brother said that he recalled the Veteran complaining about a constant ringing in his ears since he returned home from service in 1971.  He said the Veteran had told him about the types of noise exposure the Veteran experienced in service.  The Veteran's mother provided a statement with similar content regarding the Veteran's return home with a complaint of ringing in his ears.  

The Veteran submitted his NOD with the denial of service connection in December 208.  He submitted another statement and evidence in support of his claim in June 2009.  He cited to his earlier statement regarding his noise exposure in service and continued complaints of ringing in his ears.  He also referenced the statements from his family members.  

The Veteran submitted a statement from J. A. Fernandez, M.D., dated in January 2009.  Dr. Fernandez was the physician who noted the Veteran's hearing loss and tinnitus in the January 1998 entry referenced above.  Dr. Fernandez noted he had seen the Veteran over several years.  He said the Veteran had a history of high frequency sensorineural hearing loss and associated tinnitus.  He said the Veteran reported noise exposure in service and said he had some tinnitus at the time.  He said that it was reasonable to assume that the Veteran's sensorineural hearing loss and tinnitus were associated with his time in service.

Dr. Fernandez submitted a second statement, dated in April 2010.  He had reviewed the Veteran's STRs.  He noted the documentation of a hearing loss on entry and separation.  He also noted that the hearing loss had increased by the time of the Veteran's separation from service.  He said he would relate this to the Veteran's military service.  Dr. Fernandez said that present testing continued to show a high frequency hearing loss in the 3000 and 4000 Hertz levels.  He said that one would assume that if there was a different explanation for the Veteran's hearing loss, it would have deteriorated more in the ensuing 20 years.  He said the Veteran's hearing loss he experienced in the relatively short time in service was significant.  

The Veteran was afforded a VA audiology examination in August 2011.  The examiner said the Veteran reported hearing difficulties for a good 25 years.  The examiner also said the Veteran reported a constant tinnitus in both ears.  She said he first noticed the tinnitus in service.  The examiner reviewed the Veteran's reported noise exposure in service.  An audiogram reflected a hearing loss for VA disability purposes as per 38 C.F.R. § 3.385.  The examiner provided an opinion that the hearing loss was at least as likely as not related to the Veteran's military service.  The examiner further opined that the Veteran's tinnitus was not as likely as not related to his service or to any service-connected hearing loss.  The examiner provided no explanation for her second opinion.

As noted in the Introduction, the Veteran was granted service connection for bilateral hearing loss in October 2011.  The RO continued to deny service connection for tinnitus in light of the VA examiner's opinion.  The RO discounted the Veteran's lay statements of symptoms and continuity.

The Veteran is competent to say that he experienced problems with tinnitus during and after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has provided credible statements of his noise exposure, to include his hearing loss profile in service, and the private medical examinations documenting complaints of tinnitus years before his current claim for benefits.  The Veteran has provided lay statements from his brother and mother that support his credible account of experiencing ringing in his years since his military service.  

The VA examiner failed to address the 2009 statement from Dr. Fernandez.  She did not address why it was that the Veteran would not have tinnitus if he had incurred a significant increase in his hearing loss during service.  She simply noted that there was no complaint of hearing loss or tinnitus in his STRs.  The Board finds that the examiner failed to provide an adequate opinion in regard to the Veteran's tinnitus.

The opinion from Dr. Fernandez relates the Veteran's tinnitus to his noise exposure in service.  In view of the totality of the evidence, the Board finds that it is at least as likely as not that tinnitus began as a result of the Veteran's experiences during active military service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


